Exhibit 10.1

 

TESSERA TECHNOLOGIES, INC.

SECOND AMENDED AND RESTATED 2003 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AWARD GRANT NOTICE AND

RESTRICTED STOCK AWARD AGREEMENT

 

Tessera Technologies, Inc. (the “Company”), pursuant to its Second Amended and
Restated 2003 Equity Incentive Plan (the “Plan”), hereby grants to the holder
listed below (“Holder”), the right to purchase the number of shares of the
Company’s Common Stock set forth below (the “Shares”) at the purchase price set
forth below. This Restricted Stock award is subject to all of the terms and
conditions as set forth herein and in the Restricted Stock Award Agreement
attached hereto as Exhibit A (the “Restricted Stock Agreement”) and the Plan,
each of which are incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Grant Notice and the Restricted Stock Agreement.

 

Holder:   ____________________________________ Grant Date:  
____________________________________ Purchase Price per Share:  
$____________________________________ Total Number of Shares of Restricted
Stock:   ____________________________________

 

Vesting Schedule:         The Shares shall be released from the Company’s
Repurchase Option set forth in Section 3.1 of the Restricted Stock Agreement on
the dates and in the percentages indicated in Exhibit B to this Grant Notice.

 

By his or her signature and the Company’s signature below, Holder agrees to be
bound by the terms and conditions of the Plan, the Restricted Stock Agreement
and this Grant Notice. Holder has reviewed the Restricted Stock Agreement, the
Plan and this Grant Notice in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Grant Notice and fully understands
all provisions of this Grant Notice, the Restricted Stock Agreement and the
Plan. Holder hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator of the Plan upon any questions
arising under the Plan, this Grant Notice or the Restricted Stock Agreement. If
Holder is married, his or her spouse has signed the Consent of Spouse attached
to this Grant Notice as Exhibit C.

 

TESSERA TECHNOLOGIES, INC.:   HOLDER:

By:

     

By:

   

Print Name:

     

Print Name:

   

Title:

           

Address:

 

3099 Orchard Drive

San Jose, CA 95134

 

Address:

                 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to which
this Restricted Stock Award Agreement (this “Agreement”) is attached, Tessera
Technologies, Inc. (the “Company”) has granted to Holder the right to purchase
the number of shares of Restricted Stock under the Company’s Second Amended and
Restated 2003 Equity Incentive Plan (the “Plan”) indicated in the Grant Notice.

 

ARTICLE I

 

GENERAL

 

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan and the Grant Notice.

 

1.2 Incorporation of Terms of Plan. The Shares are subject to the terms and
conditions of the Plan which are incorporated herein by reference.

 

ARTICLE II

 

GRANT OF RESTRICTED STOCK

 

2.1 Grant of Restricted Stock. In consideration of Holder’s past and/or
continued employment with or service to the Company or its Subsidiaries and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Grant Notice (the “Grant Date”), the Company irrevocably grants to Holder
the right to purchase the number of shares of Common Stock set forth in the
Grant Notice (the “Shares”), upon the terms and conditions set forth in the Plan
and this Agreement.

 

2.2 Purchase Price. The purchase price of the Shares shall be as set forth in
the Grant Notice, without commission or other charge. The payment of the
purchase price shall be paid by cash or check.

 

2.3 Issuance of Shares. The issuance of the Shares under this Agreement shall
occur at the principal office of the Company simultaneously with the execution
of this Agreement by the parties or on such other date as the Company and Holder
shall agree (the “Issuance Date”). Subject to the provisions of Article IV
below, on the Issuance Date, the Company shall issue the Shares (which shall be
issued in Holder’s name).

 

2.4 Conditions to Issuance of Stock Certificates. The Shares, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares which have then been reacquired by the Company. Such Shares shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any Shares prior to fulfillment of all of the following conditions:

 

(a) The admission of such Shares to listing on all stock exchanges on which such
Common Stock is then listed; and

 

(b) The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;
and

 

1



--------------------------------------------------------------------------------

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and

 

(d) The lapse of such reasonable period of time following the Issuance Date as
the Administrator may from time to time establish for reasons of administrative
convenience; and

 

(e) The receipt by the Company of full payment for such Shares, including
payment of any applicable withholding tax, which in the discretion of the
Administrator may be in the form of consideration used by Holder to pay for such
Shares, subject to Section 16 of the Plan.

 

2.5 Rights as Stockholder. Except as otherwise provided herein, upon delivery of
the Shares to the escrow holder pursuant to Article IV, Holder shall have all
the rights of a stockholder with respect to said Shares, subject to the
restrictions herein, including the right to vote the Shares and to receive all
dividends or other distributions paid or made with respect to the Shares;
provided, however, that any and all cash dividends paid on such Shares and any
and all shares of Common Stock, capital stock or other securities received by or
distributed to Holder with respect to the Shares as a result of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification, or similar change in the capital structure of the Company
shall also be subject to the Repurchase Option (as defined in Section 3.1 below)
and the restrictions on transfer in Section 3.4 below until such restrictions on
the underlying Shares lapse or are removed pursuant to this Agreement.

 

ARTICLE III

 

RESTRICTIONS ON SHARES

 

3.1 Repurchase Option. Subject to the provisions of Section 3.2 below, if Holder
ceases to be a Service Provider before all of the Shares are released from the
Company’s Repurchase Option (as defined below), the Company shall, upon the date
of such termination (as reasonably fixed and determined by the Company), have an
irrevocable, exclusive option, but not the obligation, for a period of ninety
(90) days after the date Holder ceases to be a Service Provider to repurchase
all or any portion of the Unreleased Shares (as defined below in Section 3.3) at
such time (the “Repurchase Option”) at the original cash purchase price per
share (the “Repurchase Price”). The Repurchase Option shall lapse and terminate
ninety (90) days after Holder ceases to be a Service Provider. The Repurchase
Option shall be exercisable by the Company by written notice to Holder or
Holder’s executor (with a copy to the escrow agent appointed pursuant to Section
4.1 below) and shall be exercisable, at the Company’s option, by delivery to
Holder or Holder’s executor with such notice of a check in the amount of the
Repurchase Price times the number of Shares to be repurchased (the “Aggregate
Repurchase Price”). Upon delivery of such notice and the payment of the
Aggregate Repurchase Price, the Company shall become the legal and beneficial
owner of the Shares being repurchased and all rights and interests therein or
relating thereto, and the Company shall have the right to retain and transfer to
its own name the number of Shares being repurchased by the Company. In the event
the Company repurchases any Shares under this Section 3.1, any dividends or
other distributions paid on such Shares and held by the escrow agent pursuant to
Section 4.1 and the Joint Escrow Instructions shall be promptly paid by the
escrow agent to the Company.

 

3.2 Release of Shares from Repurchase Restriction. The Shares shall be released
from the Company’s Repurchase Option as indicated in Exhibit B to the Grant
Notice. Any of the Shares released from the Company’s Repurchase Option shall
thereupon be released from the restrictions on transfer under Section 3.4. In
the event any of the Shares are released from the Company’s Repurchase Option,
any dividends or other distributions paid on such Shares and held by the escrow
agent pursuant to Section 4.1 and the Joint Escrow Instructions shall be
promptly paid by the escrow agent to Holder.

 

2



--------------------------------------------------------------------------------

3.3 Unreleased Shares. Any of the Shares which, from time to time, have not yet
been released from the Company’s Repurchase Option are referred to herein as
“Unreleased Shares.”

 

3.4 Restrictions on Transfer. Unless otherwise permitted by the Administrator
pursuant to the Plan, no Unreleased Shares, or any dividends or other
distributions thereon or any interest or right therein or part thereof, shall be
liable for the debts, contracts or engagements of Holder or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.

 

ARTICLE IV

 

ESCROW OF SHARES

 

4.1 Escrow of Shares. To insure the availability for delivery of Holder’s
Unreleased Shares upon repurchase by the Company pursuant to the Repurchase
Option under Section 3.1, Holder hereby appoints the Secretary of the Company,
or any other person designated by the Administrator as escrow agent, as his or
her attorney-in-fact to assign and transfer unto the Company, such Unreleased
Shares, if any, repurchased by the Company pursuant to the Repurchase Option
pursuant to Section 3.1 and any dividends or other distributions thereon, and
shall, upon execution of this Agreement, deliver and deposit with the Secretary
of the Company, or such other person designated by the Administrator, any share
certificates representing the Unreleased Shares, together with the stock
assignment duly endorsed in blank, attached to the Grant Notice as Exhibit D to
the Grant Notice. The Unreleased Shares and stock assignment shall be held by
the Secretary of the Company, or such other person designated by the
Administrator, in escrow, pursuant to the Joint Escrow Instructions of the
Company and Holder attached as Exhibit E to the Grant Notice, until the Company
exercises its Repurchase Option as provided in Section 3.1, until such
Unreleased Shares are released from the Company’s Repurchase Option, or until
such time as this Agreement no longer is in effect. Upon release of the
Unreleased Shares, the escrow agent shall deliver to Holder the certificate or
certificates representing such Shares in the escrow agent’s possession belonging
to Holder in accordance with the terms of the Joint Escrow Instructions attached
as Exhibit E to the Grant Notice, and the escrow agent shall be discharged of
all further obligations hereunder; provided, however, that the escrow agent
shall nevertheless retain such certificate or certificates as escrow agent if so
required pursuant to other restrictions imposed pursuant to this Agreement. If
the Shares are held in book entry form, then such entry will reflect that the
Shares are subject to the restrictions of this Agreement. If any dividends or
other distributions are paid on the Unreleased Shares held by the escrow agent
pursuant to this Section 4.1 and the Joint Escrow Instructions, such dividends
or other distributions shall also be subject to the restrictions set forth in
this Agreement and held in escrow pending release of the Unreleased Shares with
respect to which such dividends or other distributions were paid from the
Company’s Repurchase Option.

 

4.2 Transfer of Repurchased Shares. Holder hereby authorizes and directs the
Secretary of the Company, or such other person designated by the Administrator,
to transfer the Unreleased Shares as to which the Repurchase Option has been
exercised from Holder to the Company.

 

4.3 No Liability for Actions in Connection with Escrow. The Company, or its
designee, shall not be liable for any act it may do or omit to do with respect
to holding the Shares in escrow and while acting in good faith and in the
exercise of its judgment.

 

3



--------------------------------------------------------------------------------

ARTICLE V

 

OTHER PROVISIONS

 

5.1 Adjustment for Stock Split. In the event of any stock dividend, stock split,
reverse stock split, recapitalization, combination, reclassification, or similar
change in the capital structure of the Company, the Administrator shall make
appropriate and equitable adjustments in the Unreleased Shares subject to the
Repurchase Option and the number of Shares, consistent with any adjustment under
Section 12 of the Plan. The provisions of this Agreement shall apply, to the
full extent set forth herein with respect to the Shares, to any and all shares
of capital stock or other securities which may be issued in respect of, in
exchange for, or in substitution of the Shares, and shall be appropriately
adjusted for any stock dividends, splits, reverse splits, combinations,
recapitalizations and the like occurring after the date hereof.

 

5.2 Taxes. Holder has reviewed with Holder’s own tax advisors the federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by the Grant Notice and this Agreement. Holder is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Holder understands that Holder (and not the
Company) shall be responsible for Holder’s own tax liability that may arise as a
result of this investment or the transactions contemplated by this Agreement.
Holder understands that Holder will recognize ordinary income for federal income
tax purposes under Section 83 of the Code. In this context, “restriction”
includes the right of the Company to repurchase the Shares pursuant to its
Repurchase Option set forth in Section 3.1. Holder understands that Holder may
elect to be taxed for federal income tax purposes at the time the Shares are
purchased rather than as and when the Repurchase Option lapses by filing an
election under Section 83(b) of the Code with the Internal Revenue Service
within thirty (30) days from the date of purchase. A form of election under
Section 83(b) of the Code is attached to the Grant Notice as Exhibit F.

 

HOLDER ACKNOWLEDGES THAT IT IS HOLDER’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), EVEN IF HOLDER
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON HOLDER’S
BEHALF.

 

5.3 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Holder is subject to Section 16 of
the Exchange Act, the Plan, the Shares and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

5.4 Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Holder, the Company and all other interested persons.
No member of the Administrator shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan,
this Agreement or the Shares. In its absolute discretion, the Board may at any
time and from time to time exercise any and all rights and duties of the
Administrator under the Plan and this Agreement.

 

4



--------------------------------------------------------------------------------

5.5 Restrictive Legends and Stop-Transfer Orders.

 

(a) Any share certificate(s) evidencing the Shares issued hereunder shall be
endorsed with the following legend and any other legend required by any
applicable federal and state securities laws:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF REPURCHASE
IN FAVOR OF THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS
OF A RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A
COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

(b) Holder agrees that, in order to ensure compliance with the restrictions
referred to herein, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and that, if the Company transfers
its own securities, it may make appropriate notations to the same effect in its
own records.

 

(c) The Company shall not be required: (i) to transfer on its books any shares
of Common Stock that have been sold or otherwise transferred in violation of any
of the provisions of this Agreement, or (ii) to treat as owner of such shares of
Common Stock or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such shares shall have been so transferred.

 

5.6 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company, and any notice to be given to Holder shall be addressed to Holder at
the address given beneath Holder’s signature on the Grant Notice. By a notice
given pursuant to this Section 5.6, either party may hereafter designate a
different address for notices to be given to that party. Any notice shall be
deemed duly given when sent via email or when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

 

5.7 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

 

5.8 Governing Law; Severability. This Agreement shall be administered,
interpreted and enforced under the laws of the State of Delaware without regard
to conflicts of laws thereof. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.

 

5.9 Conformity to Securities Laws. Holder acknowledges that the Plan is intended
to conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, and state securities laws and
regulations. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Shares are to be issued, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

 

5.10 Amendments. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by Holder and by a duly authorized
representative of the Company.

 

5



--------------------------------------------------------------------------------

5.11 No Employment Rights. If Holder is an Employee, nothing in the Plan or this
Agreement shall confer upon Holder any right to continue in the employ of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are expressly reserved, to
discharge Holder at any time for any reason whatsoever, with or without cause,
except to the extent expressly provided otherwise in a written agreement between
the Company and Holder.

 

5.12 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Holder and his or her heirs, executors, administrators, successors and assigns.

 

6



--------------------------------------------------------------------------------

EXHIBIT B

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

VESTING PROVISIONS

 

Capitalized terms used in this Exhibit B and not defined below shall have the
meanings given them in the Agreement to which this Exhibit B is attached.

 

[STANDARD VESTING SCHEDULE: Twenty-five percent (25%) of the Unreleased Shares
shall be released from the Company’s Repurchase Option on the first anniversary
of the Grant Date, and the remaining Unreleased Shares shall be released from
the Company’s Repurchase Option in equal monthly installments on each monthly
anniversary of the Grant Date thereafter, subject to Holder’s continued service
as a Service Provider on each such date.] [SPECIFIC VESTING SCHEDULES TO BE SET
FORTH IN INDIVIDUAL AGREEMENTS.]



--------------------------------------------------------------------------------

EXHIBIT C

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

CONSENT OF SPOUSE

 

I,                             , spouse of                         , have read
and approve the foregoing Agreement. In consideration of issuing to my spouse
the shares of the common stock of Tessera Technologies, Inc. set forth in the
Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to the
exercise of any rights under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
or any shares of the common stock of Tessera Technologies, Inc. issued pursuant
thereto under the community property laws or similar laws relating to marital
property in effect in the state of our residence as of the date of the signing
of the foregoing Agreement.

 

Dated:             ,             

         

Signature of Spouse



--------------------------------------------------------------------------------

EXHIBIT D

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

STOCK ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned,                                         
                , hereby sells, assigns and transfers unto TESSERA TECHNOLOGIES,
INC., a Delaware corporation,                                         
                 shares of the Common Stock of TESSERA TECHNOLOGIES, INC., a
Delaware corporation, standing in its name of the books of said corporation
represented by Certificate No.              herewith and do hereby irrevocably
constitute and appoint                                                          
to transfer the said stock on the books of the within named corporation with
full power of substitution in the premises.

 

This Stock Assignment may be used only in accordance with the Restricted Stock
Award Agreement between TESSERA TECHNOLOGIES, INC. and the undersigned dated
                                                 .

 

Dated:             ,             

 

 

[Name of Holder]

 

 

INSTRUCTIONS: Please do not fill in the blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise its
“Repurchase Option,” as set forth in the Restricted Stock Award Agreement,
without requiring additional signatures on the part of Holder.



--------------------------------------------------------------------------------

EXHIBIT E

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

JOINT ESCROW INSTRUCTIONS

 

Secretary

Tessera Technologies, Inc.

3099 Orchard Drive

San Jose, CA 95134

 

Ladies and Gentlemen:

 

As escrow agent (the “Escrow Agent”) for both Tessera Technologies, Inc., a
Delaware corporation (the “Company”), and the undersigned recipient of stock of
the Company (the “Holder”), you are hereby authorized and directed to hold in
escrow the documents delivered to you pursuant to the terms of that certain
Restricted Stock Award Agreement (“Agreement”) between the Company and the
undersigned (the “Escrow”), including the stock certificate and the Assignment
in Blank, in accordance with the following instructions:

 

1. In the event the Company and/or any assignee of the Company (referred to
collectively for convenience herein as the “Company”) exercises the Company’s
Repurchase Option as defined in the Agreement), the Company shall give to Holder
and you a written notice specifying the number of shares of stock to be
purchased, the purchase price and the time for a closing hereunder at the
principal office of the Company. Holder and the Company hereby irrevocably
authorize and direct you to close the transaction contemplated by such notice in
accordance with the terms of said notice.

 

2. As of the date of closing of the repurchase indicated in such notice, you are
directed (a) to date the stock assignments necessary for the repurchase and
transfer in question, (b) to fill in the number of shares being repurchased and
transferred, and (c) to deliver the same, together with the certificate
evidencing the shares of stock to be repurchased and transferred, to the Company
or its assignee.

 

3. Holder irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement. Holder
does hereby irrevocably constitute and appoint you as Holder’s attorney-in-fact
and agent for the term of this escrow to execute with respect to such securities
all documents necessary or appropriate to make such securities negotiable and to
complete any transaction herein contemplated, including but not limited to the
filing with any applicable state blue sky authority of any required applications
for consent to, or notice of transfer of, the securities. Subject to the
provisions of this paragraph 3 and the Agreement, Holder shall exercise all
rights and privileges of a stockholder of the Company while the stock is held by
you.

 

4. Upon written request of Holder, but no more than once per calendar month,
unless the Company’s Repurchase Option has been exercised, you will deliver to
Holder a certificate or certificates representing so many shares of stock as are
not then subject to the Repurchase Option. Within one hundred twenty (120) days
after any voluntary or involuntary termination of Holder’s services to the
Company for any or no reason, you will deliver to Holder a certificate or
certificates representing the aggregate number of shares held or issued pursuant
to the Agreement and not repurchased pursuant to the Repurchase Option set forth
in Section 3.1 of the Agreement.

 

1



--------------------------------------------------------------------------------

5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Holder, you
shall deliver all of the same to Holder and shall be discharged of all further
obligations hereunder.

 

6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

 

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Holder while acting in good faith, and
any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.

 

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree, you shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

 

9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

 

10. You shall not be liable for the expiration of any rights under any
applicable state, federal or local statute of limitations or similar statute or
regulation with respect to these Joint Escrow Instructions or any documents
deposited with you.

 

11. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefor. The Company will reimburse you for any
reasonable attorneys’ fees with respect thereto.

 

12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an officer or agent of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company shall
appoint a successor Escrow Agent.

 

13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

 

14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

 

2



--------------------------------------------------------------------------------

15. Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of the Secretary of the Company, and
any notice to be given to Holder or you shall be addressed to the address given
beneath Holder’s and your signatures on the signature page to this Agreement. By
a notice given pursuant to this Section 15, any party may hereafter designate a
different address for notices to be given to that party. Any notice which is
required to be given to Holder shall, if Holder is then deceased, be given to
Holder’s designated beneficiary, if any by written notice under this Section 15.
Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly obtained by the United States
Postal Service.

 

16. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.

 

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

 

18. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to conflicts of law thereof.

 

(Signature Page Follows)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed these Joint Escrow Instructions as
of the date first written above.

 

Very truly yours,

 

TESSERA TECHNOLOGIES, INC.

By:

   

Name:

   

Title:

   

 

Address:

3099 Orchard Drive

San Jose, CA 95134

HOLDER:

 

 

[Name of Holder]

 

Address:

   

 

ESCROW AGENT:

By:

       

Secretary, Tessera Technologies, Inc.

 

Address:

3099 Orchard Drive

San Jose, CA 95134

 

4



--------------------------------------------------------------------------------

EXHIBIT F

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

FORM OF 83(B) ELECTION AND INSTRUCTIONS

 

These instructions are provided to assist you if you choose to make an election
under Section 83(b) of the Internal Revenue Code, as amended, with respect to
the shares of common stock, par value $0.001, of Tessera Technologies, Inc.
transferred to you. Please consult with your personal tax advisor as to whether
an election of this nature will be in your best interests in light of your
personal tax situation.

 

The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than 30 days after the date the shares were
transferred to you. PLEASE NOTE: There is no remedy for failure to file on time.
The steps outlined below should be followed to ensure the election is mailed and
filed correctly and in a timely manner. ALSO, PLEASE NOTE: If you make the
Section 83(b) election, the election is irrevocable.

 

1. Complete Section 83(b) election form (attached as Attachment 1) and make four
(4) copies of the signed election form. (Your spouse, if any, should sign
Section 83(b) election form as well.)

 

2. Prepare the cover letter to the Internal Revenue Service (sample letter
attached as Attachment 2).

 

3. Send the cover letter with the originally executed Section 83(b) election
form and one (1) copy via certified mail, return receipt requested to the
Internal Revenue Service at the address of the Internal Revenue Service where
you file your personal tax returns. We suggest that you have the package
date-stamped at the post office. The post office will provide you with a white
certified receipt that includes a dated postmark. Enclose a self-addressed,
stamped envelope so that the Internal Revenue Service may return a date-stamped
copy to you. However, your postmarked receipt is your proof of having timely
filed the Section 83(b) election if you do not receive confirmation from the
Internal Revenue Service.

 

4. One (1) copy must be sent to Tessera Technologies, Inc. for its records and
one (1) copy must be attached to your federal income tax return for the
applicable calendar year.

 

5. Retain the Internal Revenue Service file stamped copy (when returned) for
your records.

 

Please consult your personal tax advisor for the address of the office of the
Internal Revenue Service to which you should mail your election form.

 

1



--------------------------------------------------------------------------------

ATTACHMENT 1 TO EXHIBIT F

 

ELECTION UNDER INTERNAL REVENUE CODE SECTION 83(B)

 

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of shares (the “Shares”) of Common Stock,
par value $0.001 per share, of Tessera Technologies, Inc., a Delaware
corporation (the “Company”).

 

1. The name, address and taxpayer identification number of the undersigned
taxpayer are:

 

                 

SSN:

       

 

The name, address and taxpayer identification number of the Taxpayer’s spouse
are (complete if applicable):

 

                 

SSN:

       

 

2. Description of the property with respect to which the election is being made:

 

                     shares of Common Stock, par value $0.001 per share, of the
Company.

 

3. The date on which the property was transferred was
                                    . The taxable year to which this election
relates is calendar year                 .

 

4. Nature of restrictions to which the property is subject:

 

The Shares are subject to repurchase at their original purchase price if
unvested as of the date of termination of employment, directorship or
consultancy with the Company.

 

5. The fair market value at the time of transfer (determined without regard to
any lapse restrictions, as defined in Treasury Regulation Section 1.83-3(a)) of
the Shares was $                 per Share.

 

6. The amount paid by the taxpayer for Shares was $                 per share.

 

7. A copy of this statement has been furnished to the Company.

 

2



--------------------------------------------------------------------------------

Dated:                         ,             

  

Taxpayer Signature

    

 

The undersigned spouse of Taxpayer joins in this election. (Complete if
applicable).

 

Dated:                         ,             

  

Spouse’s Signature

    

 

3



--------------------------------------------------------------------------------

ATTACHMENT 2 TO EXHIBIT F

 

SAMPLE COVER LETTER TO INTERNAL REVENUE SERVICE

 

[Date]

 

VIA CERTIFIED MAIL

RETURN RECEIPT REQUESTED

 

Internal Revenue Service

[Address where taxpayer files returns]

 

Re:

   Election under Section 83(b) of the Internal Revenue Code of 1986     
Taxpayer:                                     
                                        
                                                                         
Taxpayer’s Social Security Number:                                       
                                                                    Taxpayer’s
Spouse:                                       
                                        
                                                        Taxpayer’s Spouse’s
Social Security Number:                                       
                                            

 

Ladies and Gentlemen:

 

Enclosed please find an original and one copy of an Election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, being made by the taxpayer
referenced above. Please acknowledge receipt of the enclosed materials by
stamping the enclosed copy of the Election and returning it to me in the
self-addressed stamped envelope provided herewith.

 

Very truly yours,

 

 

Enclosures

cc:        Tessera Technologies, Inc.

 

4